                                                                                                     E-FILED; Caroline Circuit Court
              Case 1:20-cv-01255-ELH Document 9 Docket:
                                                  Filed 05/21/20    Page
                                                        6/4/2019 7:30     1 of 5
                                                                      PM; Submission:                                   6l4l2019 7:30   PM



              IN   THE CIRCUIT COURT FOR CAROLINE COUNTY, MARYLAND

ROMONA MATHEWS,
22760 Thawley Road
Denton,      MD
            21629


        Plaintiff,                                                 Civil   Action No.:    C-05-CV-19-000079

v.


CHOPTANK COMMUNITY
HEALTH SYSTEM, INC.,
301 Randolph Street
Denton,      MD 21629
        Defendants.




                                                      COMPLAINT


        Plaintiff    Romona Mathews, by and             through her counsel Emejuru           Law LLC   brings forth this


action against     Choptank Community Health System,                 Inc. Gmreinafter    “CCHS”) and respectfully states

as follows:


                                                       IURISDICTION

        1.    Jurisdiction      is   proper pursuant t0 Section 1—501 and 6—102 of the Courts and Judicial




        2.
              Proceedings




              Venue     is
                                article




                             proper in
                                                           w
                                          0f the Maryland Code Annotated, among other applicable provisions.




                                          this judicial district   because   this   cause 0f action arose, and Defendant


              is   located in this judicial district and Defendant does business in this judicial           district.    A11


              material events occurred in this judicial district.


                                                           PARTIES

        3.    Plaintiff      Romona Mathews is       a natural     person and resident 0f Caroline County, Maryland.
      Case 1:20-cv-01255-ELH Document 9 Filed 05/21/20 Page 2 of 5



      Defendant Choptank Community Health System,                        Inc.   is   an organization domiciled in


      Caroline County, Maryland.


                                           FACTUAL ALLEGATIONS

      Romona Mathews            is   a certiﬁed medical assistant in the State 0f Maryland. She           was hired


      by   CCHS in November 2005.

      Prior to termination,           Mathews was supervised by Jannette Bowling. Bowling was                   the


      Director of Clinical Operations (hereinafter “Director”).


      It   was   practice 0f   CCHS      for the Director    and an employee t0 hold monthly meetings. The

      sessions     were referred t0      as   “Rounding”     sessions.


      In or around March 2018, Mathews met with Bowling for their monthly meeting. During


      the meeting,      Mathews informed her of               ineffective medical       equipment in the ofﬁce.


      Speciﬁcally,     Mathews        stated that the   thermometers were reading inaccurately. Mathews


      recalled a speciﬁc incident          when an 8-month        year old child     came   in to the medical center


      with complaints 0f a fever. Mathews stated told Bowling that the Thermoscan reading


      came back normal, but             the mercury rectal temperature     was 102 degrees.

      During the meeting, Mathews                also   informed Bowling that the majority 0f the blood


      pressure cuffs at the center were old or outdated, and were unable t0 inﬂate properly to


      get an accurate blood pressure reading.            Mathews explained how it affected          the quality care


      that she     and other    staff   members were     able t0 provide to patients.


10.   During the meeting Mathews               also stated   an unprecedented stafﬁng practices were taking


      place under Bowling’s watch as Director.                Mathews    stated that never in her 13 years with


      the organization,        was she asked     to staff simultaneously        two medical providers. Mathews

      stated that she believed such practices             would allow    for additional error for patient care,


      including improper medication and vaccination handling.
   Case 1:20-cv-01255-ELH Document 9 Filed 05/21/20 Page 3 of 5



11. After the monthly roundup, Bowling’s behavior towards Mathews drastically changed.

   Bowling no longer made eye contact with Mathews and completely ignored her. Bowling

   communicated with Mathews through other co-workers or third-parties because she no

   longer wished to speak with her.

12. Bowling refused to hold an April 2018 Rounding session with Mathews. Thus, it was not

   completed.

13. On May 30, 2018, Bowling and Mathews held a monthly Rounding session. This time,

   Bowling’s supervisor Gary Long, the Chief Operating Officer for CCHS, was present.

14. When questioned about what was not going well at her location, Mathews reiterated the

   same sentiments that she shared with Bowling during the March 2018 Rounding. Mathews

   stated that her CCHS location had been lacking the requisite equipment for months and

   that she had requested the new equipment (thermometers and blood pressure cuffs) for

   months. She stated that it was unacceptable that CCHS could not conduct a rectal

   temperature on a teenager who recently visited the hospital. She stated that the center was

   not providing proper patient care or that it was unsafe.

15. Furthermore, Mathews also raised that Bowling failed to follow the proper “leave” policies

   at the organization. Mathews stated that Bowling failed to ensure proper leave protocols

   or policy and that her mechanism strained the organization. Mathews argued that

   Bowling’s failure to follow proper leave protocol affected clinical staffing levels for each

   of the CCHS centers. Without proper clinical staffing, CCHS had to pull staff from other

   locations.

16. Mathews was terminated on June 12, 2018.

17. Prior to termination, Mathews was a stellar employee. In her 13 years with CCHS, she was

   never formally reprimanded, counseled, and/or disciplined in any way.



                                          3
                 Case 1:20-cv-01255-ELH Document 9 Filed 05/21/20 Page 4 of 5



                                                           PLAINTIFF’S CLAIMS

                                                         (Count 1)
                                        Maryland Healthcare Whistleblower Protection Act

        18. Plaintiff incorporates all                paragraphs herein    Jeriaz‘z'm.




        19.       Defendant, by and through,               its   agents or supervisors, unlawfully terminated Plaintiff


                  because 0f her Whistleblower activity under the                   act.



        20. Plaintiff           had   a reasonable,     good     faith belief that the         employer.    ..    engaged in an   activity,



                  policy, or practice that       is   in Violation   of a law,   rule,     or regulation.


        21   .    Defendant’s         activity, policy,   0r practice that was subject of Plaintist disclosure posed a


                  substantial     and speciﬁc danger to the public health 0r                   safety.


        22. Plaintiff reported the activity, policy, or practice to a supervisor                                   and administrator of

                  Defendant       to afford   Defendant       a reasonable opportunity to correct the activity, policy, 0r


                  practice.


        23. Plaintiff prays for            judgment against Defendant for                all   damages allowable by law, statutory

                  damages, compensatory damages, punitive damages, pre—judgment interest                                 at the legal rate,


                  post—judgment interest          at the    judgment     rate, attorney’s fees as               may be awarded by      the


                  Court, the costs of this action, equitable              relief,   and such other and further             relief as   may

                  appear warranted by          this action.



                                                        PRAYER FOR RELIEF

        Plaintiff prays            that judgment,         which exceeds $75,000.00, be entered against Defendant

Choptank         for   all   damages allowable (including         statutory, actual,       compensatory, nominal, and punitive)


expenses, attorney’s fees, and for such other and further relief as                            may be    just    and proper.

        Dated          this 4th   of May, 2019



                                                By:     /X/Léec/m/ézm    Eme/Mm
                                                       Ikechukwu Emejuru, Bar No. 12121 1 0256
Case 1:20-cv-01255-ELH Document 9 Filed 05/21/20 Page 5 of 5



                    Emejuru Law L.L.C.
                    8403 Colesville Road
                    Suite 1100
                    Silver Spring, MD 20910
                    Telephone: (240) 638 102786
                    Facsimile: 1-800-250-7923
                    iemejuru@emejurulaw.com

                     ATTORNEY FOR PLAINTIFF




                              5
